DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 18-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Rasheed et al (US 2016/0312360) and Olsen et al (US 2015/0040822). Rasheed et al teaches a processing system, comprising: a plasma processing chamber  the plasma processing chamber using cleaning gas; a lid assembly comprising: a central inlet in fluid communication with a cone shaped chamber formed in the lid assembly for forming a plasma therein; a mixing chamber formed in the lid assembly that is in fluid communication with the cone shaped chamber via a central conduit; a gas distributor plate 125 in fluid communication with the mixing chamber 134 and a plurality of inlets 310, 315,320 formed in the lid assembly in fluid communication with the mixing chamber and positioned between the cone shaped chamber and the gas distribution plate, each of the plurality of inlets adapted to deliver separate processing gases to the mixing chamber. Rasheed et al explicitly teaches the mixing chamber tapers outwardly from the central conduit to the gas distributor plate. Olsen et al teaches a transfer chamber coupled to at least one film formation chamber; and a plasma oxide removal chamber coupled to the transfer chamber. The prior art does not teach, suggest or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714